Judgment of conviction unanimously reversed on the .law and a new trial ordered. The improper summation of the Assistant District Attorney resulted in substantial prejudice to the rights of the defendant. The court, in its rulings on objections timely made, failed to remedy, but rather compounded the error, by giving standing to the statements as legitimate argument. (People v. Lovello, 1 N Y 2d 436, 439; People v. Tassiello, 300 N. Y. 425, 430.) The failure to take exception to such rulings is not fatal (Code Grim. Pro., § 527). Concur — Rabin, J. P., Valente, McNally, Stevens and Bergan, JJ.